DRAFT and CONFIDENTIAL FOR INFORMATIONAL and DISCUSSION PURPOSES ONLY Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 Pursuant to section906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section1350, chapter 63 of Title 18, United States Code), the undersigned officer of NEOPHARM, Inc., a Delaware corporation (the “Company”), does hereby certify with respect to the Quarterly Report of the Company on Form 10-Q for the quarter ended June 30, 2007 as filed with the Securities and Exchange Commission (the “10-Q Report”) that: (1) the 10-Q Report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the 10-Q Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:November 8, 2007 /s/Laurence P. Birch Laurence P. Birch President and Chief Executive Officer (Principal Executive Officer) and Acting Chief Financial Officer (Principal Financial Officer) 28
